POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas for damages wherein Ella Jones was plaintiff and the village of Girard was defendant. A plumber working for the village had torn up a small section of the sidewalk on one of the streets of the village, to lay a water pipe. He then filled up the hole. Shortly afterward Jones, walking on the sidewalk, stepped into what she alleged to be a depression left in it by the plumber and was severely injured. The trial court instructed the jury in part as follows:
“The municipality is required to exercise ordinary care to keep its streets open and in repair and free from nuisances, and by ordinary care is meant that degree of care which persons of ordinary care and prudence are accustomed to exercise under the same or similar circumstances, and as the municipality transacted business by officers elected for that purpose it is the ordinary care which similar officers exercise under the same or similar circumstances.”
Attorneys not given.
Verdict and judgment were rendered for defendant. Jones prosecuted error, contending that the trial court erred in charging1 the jury as above quoted. Held:
The last lines of the above quoted'part of the charge are error. The true rule is that the care required is the care such officers of ordinary care and prudence exercise under like-or similar circumstances. But in view of the language contained in the chai’ge just before the objectionable part, where the court gave the proper rule of ordinary care which must be exercised by people generally, this court does not think the error committed was prejudicial. Judgment affirmed.